Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 2, 2003, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he refused an offer of suitable employment.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was disqualified from receiving unemployment insurance benefits because he refused an offer of suitable employment without good cause. The record establishes that claimant refused a job offer from a previous employer because it was less than 80% of his high calendar quarter wages in his base period. Labor Law § 593 (2) permits refusal of an offer of employment if, after receiving unemployment insurance benefits for 13 weeks, the wages are less than 80% of one’s high calendar quarter wages in the base period. Here, however, claimant had been receiving unemployment insurance benefits for only three weeks at the time that the offer was made, thus Labor Law § 593 (2) is inapplicable. Inasmuch as claimant refused an offer of employment for which he was “reasonably fitted by training and experience” (Labor Law § 593 [2]), the Board’s decision will not be disturbed. Furthermore, having failed to disclose the offer of employment when certifying for benefits, the Board’s finding of willful misrepresentation and recoverable overpayment of benefits will not *871be disturbed (see Matter of Nappi [Commissioner of Labor], 260 AD2d 714 [1999]; Matter of Beeker [Ross], 82 AD2d 953 [1981]).
Mercure, J.P., Spain, Carpinello, Rose and Lahtinen, JJ, concur. Ordered that the decision is affirmed, without costs.